Exhibit 10.1

 

[Execution]

 

AMENDMENT NO. 1 TO LOAN AND SECURITY AGREEMENT

 

AMENDMENT NO. 1 TO LOAN AND SECURITY AGREEMENT, dated December 31, 2010 (this
“Amendment No. 1”), is by and among Wells Fargo Capital Finance, LLC, successor
by merger to Wachovia Capital Finance Corporation (New England), in its capacity
as agent (in such capacity, “Agent”) for the Lenders (as hereinafter defined),
the parties to the Loan Agreement (as hereinafter defined) as lenders (each
individually an “Existing Lender” and collectively, “Existing Lenders”), Nu
Horizons Electronics Corp., a Delaware corporation (“Administrative Borrower”);
NIC Components Corp., a New York corporation (“NIC”); Nu Horizons International
Corp., a New York corporation (“International”); Razor Electronics, Inc., a New
York corporation (“RAZ”); Titan Supply Chain Services Corp., a New York
corporation (“TUS”, and together with Administrative Borrower,
NIC, International, and RAZ, individually each a “US Borrower” and,
collectively, “US Borrowers”), Nu Horizons Electronics Limited, a company
incorporated in England and Wales with registration number 02181478 (“NEE-UK”),
NIC Components Europe Limited, a company incorporated in England and Wales with
registration number 03495816 (“NIC-UK”, and together with NEE-UK, individually
each a “UK Borrower” and, collectively, “UK Borrowers” and together with US
Borrowers, each individually, a “Borrower” and collectively, “Borrowers”), Nu
Horizons Electronics Asia Pte Ltd, a company organized under the laws of
Singapore (“Nu Horizons Asia”), NIC Components Asia Pte Ltd, a company
incorporated under the laws of Singapore (“NIC Asia”), Titan Supply Chain
Services Pte Ltd, a company organized under the laws of Singapore (“TSA”), Nu
Horizons Electronics Europe Limited, a company incorporated in England and Wales
with registration number 03507689 (“NU-UK”), Titan Supply Chain Services
Limited, a company incorporated in England and Wales with registration number
04930783 (“TSE”), NuXchange B2B Services, Inc., a Delaware corporation (“NUX”
and together with NU-UK, Nu Horizons Asia, NIC Asia, TSA, and TSE, each
individually, a “Guarantor” and collectively “Guarantors”).

 

W I T N E S S E T H :

 

WHEREAS, Agent, Lenders, Borrowers and Guarantors have entered into financing
arrangements pursuant to which Lenders (or Agent on behalf of Lenders) have made
and may make loans and advances and provide other financial accommodations to
Borrowers as set forth in the Loan and Security Agreement, dated June 28, 2010,
by and among Agent, Lenders, Borrowers and Guarantors (as the same now exists
and is amended and supplemented pursuant hereto, the “Loan Agreement”;
capitalized terms used herein and not otherwise defined herein shall have the
meaning given to such terms in the Loan Agreement);

 

WHEREAS, Administrative Borrower, Arrow Electronics, Inc. (“Arrow”) and Neptune
Acquisition Corporation, Inc. (“Neptune”) entered into a Agreement and Plan of
Merger, dated as of September 19, 2010, (as amended from time to time, the
“Merger Agreement”), pursuant to which the parties intend to consummate the
Arrow Transaction (as defined herein);

 

--------------------------------------------------------------------------------


 

WHEREAS, Borrowers and Guarantors have requested that Agent and Lenders agree to
amend certain provisions of the Loan Agreement as set forth herein, and Agent
and Lenders are willing to agree to such requests on the terms and subject to
the conditions set forth herein;

 

WHEREAS, by this Amendment No. 1, Agent, Lenders, Borrowers and Guarantors
desire and intend to evidence such amendments;

 

NOW THEREFORE, in consideration of the foregoing and the mutual agreements and
covenants contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

 

1.     Definitions.

 

(a)           Additional Definitions.  As used herein, the following terms shall
have the meanings given to them below and the Loan Agreement is hereby amended
to include, in addition and not in limitation, the following definitions:

 

(i)    “Amendment No. 1” shall mean Amendment No. 1 to Loan and Security
Agreement, dated December 31, 2010, by and among Borrowers, Guarantors and
Agent, as the same now exists or may hereafter be amended, modified,
supplemented, extended, renewed, restated or replaced.

 

(ii)   “Arrow Transaction” shall mean the merger of Administrative Borrower with
and into Neptune as contemplated by the Merger Agreement.

 

(iii)  “Arrow Transaction Notice” shall mean a notice from Administrative
Borrower to Agent substantially in the form of Exhibit A hereto, which notice
shall set forth the Borrowers’ intention to terminate the Loan Agreement and the
other Loan Documents upon the consummation of the Arrow Transaction.

 

(b)           Interpretation.  For purposes of this Amendment No. 1, all terms
used herein that are not otherwise defined herein, including but not limited to,
those terms used in the recitals hereto, shall have the respective meanings
assigned thereto in the Loan Agreement as amended by this Amendment No. 1.

 

2.             Events of Default.  Section 12.1(p) of the Loan Agreement is
hereby amended and restated in its entirety as follows:

 

“(p)  any Change of Control shall occur; provided, that, there shall be no
Default or Event of Default pursuant to this clause (p) if all of the following
occur (i) such Change of Control occurs in accordance with the consummation of
the Arrow Transaction pursuant to the Merger Agreement, (ii) at least one
(1) Business Day prior to the occurrence of such Change of Control, Agent has
received an Arrow Transaction Notice from the Administrative Borrower,
(iii) such Change of Control occurs on

 

2

--------------------------------------------------------------------------------


 

or before January 5, 2011, and (iv) all of the Obligations of Borrowers owing to
Agent and Lenders under the Loan Documents are satisfied in full and the Loan
Documents are terminated in accordance with Section 16.1(a) hereof and the
Termination Agreement, substantially in form and substance annexed on Exhibit B
of Amendment No. 1 is executed and delivered and the conditions precedent set
forth therein are satisfied in full to the satisfaction of Agent within one
(1) Business Day after the occurrence of said Change of Control;”

 

3.             Term.  Section 16.1(a) of the Loan Agreement is hereby amended by
deleting the second sentence thereof and replacing it with the following “In
addition, (i) Borrowers may terminate this Agreement at any time (A) upon ten
(10) days prior written notice to Agent (which notice shall be irrevocable) or
(B) upon less than ten (10) days prior written notice to Agent (which notice
shall be irrevocable), in connection with the consummation of the Arrow
Transaction, provided, that, the Administrative Borrower shall have delivered an
Arrow Transaction Notice to Agent at least one (1) Business Day prior to
terminating this Agreement and (ii) Agent may, at its option, and shall at the
direction of Required Lenders, terminate this Agreement at any time on or after
an Event of Default.”

 

4.             Representations and Warranties.  Borrowers hereby represent and
warrant to Agent and Lenders as follows:

 

(a)           no Default or Event of Default exists or has occurred and is
continuing;

 

(b)           this Amendment No. 1 has been duly authorized, executed and
delivered by all necessary action on the part of each Borrower and, if
necessary, their respective equity holders and is in full force and effect as of
the date hereof, and the agreements and obligations of each of the Borrowers
contained herein constitute legal, valid and binding obligations of each of the
Borrowers, enforceable against them in accordance with their terms; and

 

(c)           the execution, delivery and performance of this Amendment No. 1
(i) are all within each Borrower’s corporate powers and (ii) are not in
contravention of law or the terms of any Borrower’s certificate or articles of
incorporation, bylaws, or other organizational documentation, or any indenture,
agreement or undertaking to which any Borrower is a party or by which any
Borrower or its property are bound.

 

5.             Conditions Precedent.  The amendments contained herein shall only
be effective upon the receipt by the Agent of counterparts of this Amendment
No. 1, duly authorized, executed and delivered by Borrowers and the Required
Lenders.

 

6.             No New Borrowings.  The Borrowers, the Required Lenders and the
Agent hereby agree that, notwithstanding any provisions to the contrary
contained in the Loan Agreement, upon and after delivery of a Arrow Transaction
Notice by the Administrative Borrrower to the Agent, the Borrowers shall not
make any requests for any Loans or issuance of

 

3

--------------------------------------------------------------------------------


 

any Letters of Credit and Agent, Issuing Bank and Lenders shall have no
obligation to honor any such request.

 

7.             Effect of this Amendment.  Except as expressly set forth herein,
no other amendments, consents, changes or modifications to the Loan Agreement
are intended or implied and Borrowers shall not be entitled to any other or
further amendment or consent by virtue of the provisions of this Amendment No. 1
or with respect to the subject matter of this Amendment No. 1.  To the extent of
conflict between the terms of this Amendment No. 1 and the other Loan Documents,
the terms of this Amendment No. 1 shall control.  The Loan Agreement and this
Amendment No. 1 shall be read and construed as one agreement.

 

8.             Governing Law.  The validity, interpretation and enforcement of
this Amendment No. 1 and any dispute arising out of the relationship between the
parties hereto whether in contract, tort, equity or otherwise, shall be governed
by the internal laws of the State of New York but excluding any principles of
conflicts of law or other rule of law that would cause the application of the
law of any jurisdiction other than the laws of the State of New York.

 

9.             Binding Effect.  This Amendment No. 1 shall be binding upon and
inure to the benefit of each of the parties hereto and their respective
successors and assigns.

 

10.          Entire Agreement.  This Amendment No. 1 represents the entire
agreement and understanding concerning the subject matter hereof among the
parties hereto, and supersedes all other prior agreements, understandings,
negotiations and discussions, representations, warranties, commitments,
proposals, offers and contracts concerning the subject matter hereof, whether
oral or written.

 

11.          Headings.  The headings listed herein are for convenience only and
do not constitute matters to be construed in interpreting this Amendment No. 1.

 

12.          Counterparts.  This Amendment No. 1 may be executed in any number
of counterparts, each of which shall be an original, but all of which taken
together shall constitute one and the same agreement.  Delivery of an executed
counterpart of this Amendment No. 1 by telefacsimile or other electronic method
of transmission shall have the same force and effect as delivery of an original
executed counterpart of this Amendment No. 1.  Any party delivering an executed
counterpart of this Amendment No. 1 by telefacsimile or other electronic method
of transmission shall also deliver an original executed counterpart of this
Amendment No. 1, but the failure to do so shall not affect the validity,
enforceability, and binding effect of this Amendment No. 1.

 

 [REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 1 to be
duly executed and delivered by their authorized officers as of the day and year
first above written.

 

 

 

WELLS FARGO CAPITAL FINANCE, LLC,

successor by merger to Wachovia Capital Finance Corporation (New England), as
Agent, on behalf of itself and Required Lenders

 

 

 

By:

/s/ Marc J. Breir

 

 

 

 

Title: 

Senior Vice President

 

 

[SIGNATURES CONTINUED ON NEXT PAGE]

 

 

 

[Amendment No. 1 to Loan and Security Agreement]

 

--------------------------------------------------------------------------------


 

 [SIGNATURES CONTINUED FROM PREVIOUS PAGE]

 

 

BORROWERS:

 

 

 

 

NU HORIZONS ELECTRONICS CORP. 

 

 

 

By:

/s/ Kurt Freudenberg

 

Title:

EVP – Finance & CFO

 

 

 

NIC COMPONENTS CORP.

 

 

 

By:

/s/ Kurt Freudenberg

 

Title:

VP &CFO

 

 

 

NU HORIZONS INTERNATIONAL CORP.

 

 

 

By:

/s/ Kurt Freudenberg

 

Title:

VP & CFO

 

 

 

RAZOR ELECTRONICS, INC.

 

 

 

By:

/s/ Kurt Freudenberg

 

Title:

VP & CFO

 

 

 

TITAN SUPPLY CHAIN SERVICES, CORP.

 

 

 

By:

/s/ Kurt Freudenberg

 

Title:

VP & CFO

 

 

 

NU HORIZONS ELECTRONICS LIMITED 

 

 

 

By:

/s/ Kurt Freudenberg

 

Title:

VP & CFO

 

 

 

 

NIC COMPONENTS EUROPE LIMITED 

 

 

 

By:

/s/ Kurt Freudenberg

 

Title:

VP & CFO

 

[SIGNATURES CONTINUED ON NEXT PAGE]

 

 

 

[Amendment No. 1 to Loan and Security Agreement]

 

--------------------------------------------------------------------------------


 

[SIGNATURES CONTINUED FROM PREVIOUS PAGE]

 

 

 

GUARANTORS:

 

 

 

 

NU HORIZONS ELECTRONICS ASIA PTE LTD

 

 

 

By:

/s/ Kurt Freudenberg

 

Title:

Chief Financial Officer

 

 

 

NIC COMPONENTS ASIA PTE LTD

 

 

 

By:

/s/ Kurt Freudenberg

 

Title:

Chief Financial Officer

 

 

 

NU HORIZONS ELECTRONICS EUROPE LIMITED

 

 

 

By:

/s/ Kurt Freudenberg

 

Title:

VP & CFO

 

 

 

NUXCHANGE B2B SERVICES, INC.

 

 

 

By:

/s/ Kurt Freudenberg

 

Title:

VP & CFO

 

 

 

TITAN SUPPLY CHAIN SERVICES LIMITED

 

 

 

By:

/s/ Kurt Freudenberg

 

Title:

VP & CFO

 

 

 

TITAN SUPPLY CHAIN SERVICES PTE LTD

 

 

 

By:

/s/ Kurt Freudenberg

 

Title:

Authorized Person

 

 

 

[Amendment No. 1 to Loan and Security Agreement]

 

--------------------------------------------------------------------------------


 

Exhibit A

to

Amendment No. 1 to Loan and Security Agreement

 

Form of Arrow Transaction Notice

 

See attached.

 

--------------------------------------------------------------------------------


 

Arrow Transaction Notice

 

To:          Wells Fargo Capital Finance, LLC, as Agent
12 East 49th Street
New York, New York 10017

 

Ladies and Gentlemen:

 

I, Kurt Freudenberg, the Executive Vice President - Finance and Chief Financial
Officer of Nu Horizons Electronics Corp., a Delaware corporation
(“Administrative Borrower”) hereby certify to you as follows:

 

1.             I am the duly elected Executive Vice President - Finance and
Chief Financial Officer of Administrative Borrower, and do hereby deliver this
Arrow Transaction Notice on behalf of Administrative Borrower, the other
Borrowers and Guarantors.  Capitalized terms used herein without definition
shall have the meanings given to such terms in the Loan and Security Agreement,
dated June 28, 2010, by and among Wells Fargo Capital Finance, LLC, as agent for
the financial institutions party thereto as lenders (in such capacity, “Agent”)
and the financial institutions party thereto as lenders (collectively,
“Lenders”), Borrowers and Guarantors (as such Loan and Security Agreement may be
amended, modified or supplemented, from time to time, the “Loan Agreement”).

 

2.             Borrowers’ intend to terminate the Loan Agreement and the other
Loan Documents in accordance with the terms of the Loan Agreement upon
consummation of the Arrow Transaction; and

 

3.             the Borrowers anticipate the completion of the Arrow Transaction
and terminate the Loan Agreement and other Loan Documents in accordance with the
terms of the Loan Agreement on or about January 3, 2011.

 

The foregoing certifications are made and delivered this day of December 31,
2010.

 

 

Very truly yours,

 

 

 

NU HORIZONS ELECTRONICS CORP.

 

 

 

By:

 

 

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

Exhibit B

to

Amendment No. 1 to Loan and Security Agreement

 

Termination Agreement

 

See attached.

 

3

--------------------------------------------------------------------------------


 

[Execution]

 

TERMINATION AGREEMENT

 

January 3, 2011

 

Nu Horizons Electronics Corp.

70 Maxess Road

Melville, New York 11747

Attention: Kurt Freudenberg, Chief Financial Officer

 

Dear Mr. Freudenberg:

 

This Termination Agreement (“Agreement”) refers to the financing arrangements by
and among Wells Fargo Capital Finance, LLC, successor by merger to Wachovia
Capital Finance Corporation (New England), in its capacity as agent (in such
capacity, “Existing Agent”) for the Existing Lenders (as hereinafter defined),
the parties to the Loan Agreement (as hereinafter defined) as lenders (each
individually an “Existing Lender” and collectively, “Existing Lenders”), Nu
Horizons Electronics Corp., a Delaware corporation (“Administrative Borrower”);
NIC Components Corp., a New York corporation (“NIC”); Nu Horizons International
Corp., a New York corporation (“International”); Razor Electronics, Inc., a New
York corporation (“RAZ”); Titan Supply Chain Services Corp., a New York
corporation (“TUS”, and together with Administrative Borrower,
NIC, International, and RAZ, individually each a “US Borrower” and,
collectively, “US Borrowers”), Nu Horizons Electronics Limited, a company
incorporated in England and Wales with registration number 02181478 (“NEE-UK”),
NIC Components Europe Limited, a company incorporated in England and Wales with
registration number 03495816 (“NIC-UK”, and together with NEE-UK, individually
each a “UK Borrower” and, collectively, “UK Borrowers” and together with US
Borrowers, each individually, a “Borrower” and collectively, “Borrowers”), Nu
Horizons Electronics Asia Pte Ltd, a company organized under the laws of
Singapore (“Nu Horizons Asia”), NIC Components Asia Pte Ltd, a company
incorporated under the laws of Singapore (“NIC Asia”), Titan Supply Chain
Services Pte Ltd, a company organized under the laws of Singapore (“TSA”), Nu
Horizons Electronics Europe Limited, a company incorporated in England and Wales
with registration number 03507689 (“NU-UK”), Titan Supply Chain Services
Limited, a company incorporated in England and Wales with registration number
04930783 (“TSE”), NuXchange B2B Services, Inc., a Delaware corporation (“NUX”
and together with NU-UK, Nu Horizons Asia, NIC Asia, TSA, and TSE, each
individually, a “Guarantor” and collectively “Guarantors”), as set forth in the
Loan and Security Agreement, dated as of June 28, 2010, by and among Borrowers,
Guarantors, Existing Agent and Existing Lenders, as heretofore amended (together
with all related agreements, documents and instruments, collectively, the
“Financing Agreements”) pursuant to which Existing Agent and Existing Lenders
have made loans and advances and provided other financial accommodations to
Borrowers (the “Loans”).  Capitalized terms used herein and not otherwise
defined herein shall have the meaning given to such terms in the Loan Agreement.

 

--------------------------------------------------------------------------------


 

Administrative Borrower has entered into an Agreement and Plan of Merger with
Arrow Electronics, Inc. (“Arrow”) and Neptune Acquisition Corp. (“Neptune”)
dated as of September 19, 2010 (the “Merger Agreement” and the transaction
contemplated thereby, the “Merger”), pursuant to which Administrative Borrower
will be merged with and into Neptune with Administrative Borrower continuing as
the surviving corporation.  As a result of the Merger, Administrative Borrower
will become a wholly-owned subsidiary of Arrow.  Contemporaneous with the
consummation of the Merger, (a) the parties will enter into this Agreement and
(b) Arrow will remit payment to Existing Agent, in accordance with Paragraph 1
of this Agreement, in full satisfaction of all of the Obligations of the
Borrowers and Guarantors under the Financing Agreements.

 

In consideration of the foregoing and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, each of the
undersigned hereby agrees as follows:

 

1.             Repayment.  Borrowers shall pay or cause to be repaid to Existing
Agent, at Borrowers’ cost and expense, on the date hereof by federal funds wire
transfer the amount of $26,416,681.04 (the “Payoff Amount”) which reflects the
total amount of the Obligations of Borrowers owing to Existing Agent and
Existing Lenders under the Financing Agreements on January 3, 2011.  The Payoff
Amount shall be sent to:

 

Wells Fargo Bank, N.A.

420 Montgomery Street

San Francisco, CA

ABA # 121-000-248

Account Name: Wells Fargo Capital Finance, LLC

A/C # 4124923707

Ref: Nu Horizons Payoff

Swift: WFBIUS6S

 

If the Payoff Amount is not received by Existing Agent by 2:00 p.m. New York
City time on January 3, 2011, the condition precedent set forth in
Section 6(a) below will not be deemed satisfied.

 

2.             Releases.

 

(a)           Upon the satisfaction of the conditions set forth in Section 6
hereof, (i) the Financing Agreements relating to the Loans as among Borrowers,
Guarantors, Existing Agent and Existing Lenders pursuant to the Financing
Agreements are terminated, cancelled and of no further force and effect (except
for those provisions which by their terms expressly survive the termination
thereof) and Existing Agent and Existing Lenders shall have no further
obligation to make any Loans or any other obligations, duties or
responsibilities in connection with the Financing Agreements and (ii) all
security interests and liens upon any and all properties and assets of Borrowers
and Guarantors heretofore granted or pledged by Borrowers and Guarantors to
Existing Agent pursuant to the Financing Agreements are released and terminated.

 

2

--------------------------------------------------------------------------------


 

(b)           Each Borrower and Guarantor hereby releases, discharges and
acquits Existing Agent, Existing Lenders, and their respective officers,
directors, agents and employees and its and their respective successors and
assigns, from all obligations to any Borrower or Guarantor (and their respective
successors and assigns) and from any and all claims, demands, debts, accounts,
contracts, liabilities, actions and causes of actions, whether in law or in
equity, that any Borrower or Guarantor at any time had or has, or that its
successors and assigns hereafter can or may have against Existing Agent,
Existing Lenders and their respective officers, directors, agents or employees
and its and their respective successors and assigns in connection with its
Financing Agreements and the transactions arising thereunder through and
including the date hereof.

 

(c)           Existing Agent and each Existing Lender hereby releases,
discharges and acquits each Borrower and each Guarantor, and their respective
officers, directors, agents and employees and its and their respective
successors and assigns, from all obligations to Existing Agent and any Existing
Lender (and their respective successors and assigns) and from any and all
claims, demands, debts, accounts, contracts, liabilities, actions and causes of
actions, whether in law or in equity, that Existing Agent and any Existing
Lender at any time had or has, or that its successors and assigns hereafter can
or may have against any Borrower or any Guarantor and their respective officers,
directors, agents or employees and its and their respective successors and
assigns in connection with its Financing Agreements and the transactions arising
thereunder through and including the date hereof; provided, however, that this
Section 2(c) shall not release, limit, impair or otherwise affect the
obligations of Borrowers and Guarantors under those provisions of the Financing
Agreements that by their terms survive the termination of the Financing
Agreements.

 

3.             Indemnification for Returned Items and Related Expenses.

 

(a)           Each Borrower and Guarantor agrees jointly and severally to
indemnify Existing Agent and Existing Lenders from any and all reasonable
losses, costs, damages or expenses (including reasonable attorneys’ fees and
legal expenses) which Existing Agent or any Existing Lender may suffer or incur
at any time as a result of: (i) any non-payment, claim, refund or dishonor of
any checks or other similar items which have been credited by Existing Agent to
the account of any Borrower with Existing Agent and (ii) any bookkeeping,
accounting or other errors in calculation of any amount to be paid to Existing
Agent hereunder requiring an adjustment thereto, together with any reasonable
expenses or other charges incident thereto.  In addition, each Borrower and
Guarantor agrees, jointly and severally to pay Existing Agent with reasonable
promptness on demand all reasonable costs and expenses (including reasonable
attorneys’ fees and legal expenses) incurred in connection with this Agreement
(including Sections 7, 8, 9 and 10 hereof) and any instruments or documents
contemplated hereunder.

 

(b)           Notwithstanding anything to the contrary contained herein, in no
event shall Administrative Borrower, any Borrower or any Guarantor (or any of
their respective successors or assigns), be required or obligated to indemnify
Existing Agent or Existing Lenders for any losses, costs, damages or expenses
(including any attorneys’ fees and legal expenses) suffered or incurred by
Existing Agent or Existing Lenders as a result of such party’s gross negligence,
willful misconduct or fraud, as determined pursuant to a final non-appealable
order of a court of competent jurisdiction.

 

3

--------------------------------------------------------------------------------


 

4.             Rights in Instruments.  Notwithstanding anything to the contrary
contained herein, Existing Agent reserves all of its rights in and to any checks
or similar instruments for payment of money heretofore received by Existing
Agent in connection with its arrangements with any Borrower or Guarantor, and
all of its rights to any monies due or to become due under said checks or
similar instruments and/or all of its claims thereon.

 

5.             Reinstatement.  Notwithstanding anything to the contrary
contained herein, in the event any payment made to, or other amount or value
received by, Existing Agent or any Existing Lender from or for the account of
any Borrower or Guarantor is avoided, rescinded, set aside or must otherwise be
returned or repaid by Existing Agent or any Existing Lender whether in any
bankruptcy, reorganization, insolvency or similar proceeding involving any
Borrower or Guarantor or otherwise, the indebtedness intended to be repaid
thereby shall be reinstated (without any further action by any party) and shall
be enforceable against each Borrower and Guarantor.  In such event, each
Borrower and Guarantor shall be and remain jointly and severally liable to
Existing Agent and Existing Lenders for the amount so repaid or recovered to the
same extent as if such amount had never originally been received by Existing
Agent and Existing Lenders.

 

6.             Conditions Precedent.  The effectiveness of the termination and
release contained in Section 2(a) above and any UCC Financing Statement
Amendments providing for the termination of financing statements between
Existing Agent, as secured party, and any Borrower or Guarantor, as debtor, or
other release documents delivered in connection herewith (and any authorization
to file such termination statements or release documents) is subject to and
conditioned upon the receipt by Existing Agent of each of the following:

 

(a)           cash or other immediately available funds in the amount set forth
in Section 1 above by 2:00 p.m. New York City time; and

 

(b)           an original of this Agreement (or a photocopy of an original
counterpart of this Agreement by facsimile or other electronic delivery) duly
authorized, executed and delivered by the parties hereto.

 

7.             Documents.  Upon written confirmation from Existing Agent to
Administrative Borrower of the satisfaction of the conditions precedent set
forth in Section 6 above, Existing Agent shall deliver to Administrative
Borrowers (at the Borrowers’ expense):

 

(a)           those promissory notes and guarantees previously delivered to
Existing Agent (as Existing Agent may be able to obtain) each marked “paid in
full” or “cancelled” as applicable;

 

(b)           a release of the Trademark Collateral Assignment and Security
Agreement by Administrative Borrower in favor of Existing Agent;

 

(c)           all stock certificates and stock powers previously delivered by
Administrative Borrower or any other Borrower to Existing Agent and such other
assignments related thereto as reasonably requested to Administrative Borrower;
and

 

4

--------------------------------------------------------------------------------


 

(d)           deeds of release, satisfactions or similar agreements with respect
to grant of a security interest in, and pledge of shares and ownership interests
of, each Borrower and each Guarantor incorporated under the laws of England or
Singapore.

 

8.             Termination of Lockboxes.  Upon written confirmation from
Existing Agent to Administrative Borrower of the satisfaction of the conditions
precedent set forth in Section 6 above, Existing Agent agrees to send written
notification, upon the request of Administrative Borrower and at the expense of
Borrowers, to any bank or institution with which Existing Agent or any Existing
Lender has blocked accounts, lockbox accounts or other arrangements for the
receipt or transfer to Existing Agent or such Existing Lender of remittances or
proceeds from customers of Borrowers of any of their subsidiaries or affiliates,
to the effect that all such arrangements with Existing Agent or Existing Lenders
are terminated and to the extent any such arrangements are in effect with
Existing Agent or any Existing Lender, such arrangements are hereby terminated.

 

9.             Authorization to File Termination Statements.  Upon written
confirmation from Existing Agent to Administrative Borrower of the satisfaction
of the conditions precedent set forth in Section 6 above, any Borrower may file
UCC Financing Statement Amendments to terminate all existing financing
statements between Existing Agent, as secured party, and any Borrower or
Guarantor, as debtor, that are currently filed of record and for which Existing
Agent has the recording information.

 

10.           Further Assurances .  At the request of Administrative Borrower,
at Borrowers’ expense, Existing Agent agrees to execute and deliver such other
and further documents and instruments reasonably acceptable to Existing Agent,
as may be reasonably requested in order to effect or evidence more fully the
matters covered hereby.

 

11.           Governing Law.  The validity, construction and effect of this
Agreement shall be governed by the internal laws of the State of New York but
excluding any principles of conflicts of law or other rule of law that would
cause the application of the law of any jurisdiction other than the laws of the
State of New York.

 

[Remainder of Page Intentionally Left Blank]

 

5

--------------------------------------------------------------------------------


 

10.  Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original hereof and
submissible into evidence and all of which together shall be deemed to be a
single instrument.  Delivery of an executed counterpart of this Agreement by
telecopier shall have the same force and effect as delivery of an original
executed counterpart of this Agreement.

 

 

Very truly yours,

 

 

 

WELLS FARGO CAPITAL FINANCE, LLC, successor by merger to Wachovia Capital
Finance Corporation (New England), as Agent

 

 

 

By:

 

 

 

 

 

Title:

 

 

[SIGNATURES CONTINUED ON NEXT PAGE]

 

--------------------------------------------------------------------------------


 

[SIGNATURES CONTINUED FROM PREVIOUS PAGE]

 

NU HORIZONS ELECTRONICS CORP.

 

 

 

By:

 

 

 

 

 

Title:

 

 

 

 

NIC COMPONENTS CORP.

 

 

 

By:

 

 

 

 

 

Title:

 

 

 

 

NU HORIZONS INTERNATIONAL CORP.

 

 

 

By:

 

 

 

 

 

Title:

 

 

 

 

RAZOR ELECTRONICS, INC.

 

 

 

By:

 

 

 

 

 

Title:

 

 

 

 

TITAN SUPPLY CHAIN SERVICES, CORP.

 

 

 

By:

 

 

 

 

 

Title:

 

 

 

 

NU HORIZONS ELECTRONICS LIMITED

 

 

 

By:

 

 

 

 

 

Title:

 

 

 

 

NIC COMPONENTS EUROPE LIMITED

 

 

 

By:

 

 

 

 

 

Title:

 

 

 

[SIGNATURES CONTINUED ON NEXT PAGE]

 

--------------------------------------------------------------------------------


 

[SIGNATURES CONTINUED FROM PREVIOUS PAGE]

 

NU HORIZONS ELECTRONICS ASIA PTE LTD

 

 

 

By:

 

 

 

 

 

Title:

 

 

 

 

NIC COMPONENTS ASIA PTE LTD

 

 

 

By:

 

 

 

 

 

Title:

 

 

 

 

NU HORIZONS ELECTRONICS EUROPE LIMITED

 

 

 

By:

 

 

 

 

 

Title:

 

 

 

 

NUXCHANGE B2B SERVICES, INC.

 

 

 

By:

 

 

 

 

 

Title:

 

 

 

 

TITAN SUPPLY CHAIN SERVICES LIMITED

 

 

 

By:

 

 

 

 

 

Title:

 

 

 

 

TITAN SUPPLY CHAIN SERVICES PTE LTD

 

 

 

By:

 

 

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------